





Exhibit 10.2.15


Jack in the Box Inc.


Severance Plan for Executive Officers










1.General Information


(a)The Jack in the Box Inc. Severance Plan for Executive Officers (the “Plan”)
provides eligible employees of Jack in the Box Inc. (the “Company”) with
severance benefits in the event of termination of employment with the Company
for the reasons described herein.


(b)The Plan is adopted and effective as of March 9, 2020 (the “Effective Date”).


2.Eligibility


(a)“Eligible Employee” for purposes of this Plan includes:


(1)The Chief Executive Officer of the Company (the “CEO”); and


(2)Each regular, full-time employee of the Company who is designated by the
Company’s Board of Directors (the “Board”) as an Executive Officer (as that term
is defined in Section 5) of the Company.


(b)“Participant” for purposes of this Plan is an Eligible Employee who incurs a
Qualifying Termination (as that term is defined in Section 5).


(c)Notwithstanding anything in the Plan to the contrary, no Participant will be
eligible to receive any severance benefit or payment under the Plan unless, and
no severance benefits and payments hereunder shall be payable until, the
Participant executes and delivers to the Company a general release of all rights
and claims against the Company and its Affiliates in substantially the form set
forth in Exhibit A hereto (with any such reasonable modifications as are
required by the Company to comply with applicable law or circumstance) (the
“Release”), within the applicable time period set forth therein, and such
Release has become effective in accordance with its terms, which must occur in
no event more than 60 days following the date of the Qualifying Termination
(such latest permitted effective date of the Release, the “Release Deadline”).
If a Participant’s Release does not become effective prior to the Release
Deadline, such Participant shall not be entitled to any severance benefits or
payments hereunder.


(d)A Participant will not be entitled to any severance benefit or payment under
the Plan unless and until the Participant returns all Company Property and
satisfies any outstanding indebtedness such Participant has to the Company in
full. For this purpose, “Company Property” means all Company paper and
electronic documents (and all copies thereof)






--------------------------------------------------------------------------------









and other Company property which the Participant had in his or her possession or
control at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).


(e)A Participant’s right to receive severance benefits or payments under this
Plan shall terminate immediately if, at any time prior to or during the period
for which the Participant is receiving severance benefits under the Plan, the
Participant, without the prior written approval of the Plan Administrator
willfully breaches any material statutory, common law or contractual obligation
to the Company or an Affiliate (including, without limitation, the contractual
obligations set forth in any confidentiality, non-disclosure and developments
agreement, non-competition, non-solicitation, or similar type agreement between
the Participant and the Company, as applicable).


3.Severance Benefits. If an Eligible Employee incurs a Qualifying Termination,
upon the effectiveness of the Release, as provided in Section 2(c) above, and
subject to, and to the extent applicable, any potential delay as set forth in
Section 4 herein, the Company shall provide severance benefits described in this
Section 3, as applicable.


(a)Lump Sum Severance Payment. The Company shall provide to the Participant a
lump sum cash payment equivalent to the multiple of Base Salary listed below,
within 90 days of the Participant’s Qualifying Termination, but in no event
later than the 409A Deadline. The “409A Deadline” means the 15th day of the
third month of the later of (i) the Participant’s first taxable year following
the taxable year in which the Qualifying Termination occurred and (ii) the
Company’s first taxable year following the taxable year in which the Qualifying
Termination occurred.


•CEO    2.0x Base Salary
•Executive Officers    1.0x Base Salary


(b)Annual Incentive Payment. For Participants who are not eligible to receive an
annual incentive payment under the terms of the Company’s Performance Incentive
Program applicable for the fiscal year in which the Qualifying Termination
occurs (because they are not retirement eligible as of the date of their
Qualifying Termination), the Company shall provide to the Participant a lump sum
cash payment in the amount of the annual incentive payment Participant would
have received under the Performance Incentive Program applicable for the fiscal
year in which the Qualifying Termination occurs, if any, had Participant
remained employed with the Company through the end of the fiscal year in which
the Qualifying Termination occurred, prorated for each full four-week accounting
period (a “Period”) during such fiscal year in which the Participant was
employed with the Company. For clarity, such amount shall be determined in
accordance with the Performance Incentive Program based on Participant’s target
award opportunity for the applicable year and fiscal year performance
achievement measured against the






--------------------------------------------------------------------------------









performance goals under the Performance Incentive Program for such fiscal year,
as determined by the Compensation Committee. The payment under this section, if
any, will be made after the end of the fiscal year in which the effective date
of the Participant’s Qualifying Termination occurs, but in no event later than
the 409A Deadline.


(c)COBRA Payment. A Participant may elect COBRA continuation coverage of
medical, dental and vision insurance coverage if the Participant is enrolled in
such Company plans at the time of the Qualifying Termination (for Participant
and eligible dependents); provided, however, that to the extent the Participant
elects to receive such coverage, the Participant shall be responsible for
payment of the full monthly COBRA premium applicable to such medical, dental and
vision coverage. To the extent the Participant elects such COBRA coverage, the
Company shall pay, in the form of a fully taxable lump sum cash payment to
Participant, the portion of such monthly COBRA premium in excess of the premium
the Participant would pay if the Participant were an active employee, and at a
coverage level no greater than the coverage level in effect as of the
Participant’s date of Qualifying termination (subject to changes in coverage
levels applicable to all employees generally), multiplied by the applicable
number of months listed below (the “COBRA Payment”). The COBRA Payment will be
made within 90 days of the Participant’s Qualifying Termination, but in no event
later than the 409A Deadline.
•CEO    24 months
•Executive Officers    12 months


4.Section 409A. All payments under the Plan will be subject to applicable
withholding for federal, state, foreign, provincial and local taxes. All
benefits provided under the Plan are intended to satisfy the requirements for an
exemption from application of Section 409A to the maximum extent that an
exemption is available and any ambiguities herein shall be interpreted
accordingly; provided, however, that to the extent such an exemption is not
available, the benefits provided under the Plan are intended to comply with the
requirements of Section 409A to the extent necessary to avoid adverse personal
tax consequences and any ambiguities herein shall be interpreted accordingly.


It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i) and (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), as applicable.
However, if the Company determines that any severance benefits payable under the
Plan constitute “deferred compensation” under Section 409A and an Eligible
Employee is a “specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the
imposition of the adverse personal tax consequences under Section 409A, (A) the
timing of such severance benefit payments shall be delayed until the earlier of
(1) the date that is six months and one day after the Eligible Employee’s
Separation from Service (as that terms is defined in Section 5) and (2) the date
of the Eligible Employee’s death (such applicable date, the “Delayed Initial
Payment Date”), and (B) the Company shall (1) pay the Eligible Employee a lump
sum amount equal to the sum of the severance benefit payments that the Eligible
Employee would otherwise have






--------------------------------------------------------------------------------









received through the Delayed Initial Payment Date if the commencement of the
payment of the severance benefits had not been delayed pursuant to this
paragraph and (2) commence paying the balance, if any, of the severance benefits
in accordance with the applicable payment schedule.


In no event shall payment of any severance benefits under the Plan be made prior
to an Eligible Employee’s Qualifying Termination or prior to the effective date
of the Release. If the Company determines that any severance payments or
benefits provided under the Plan constitute “deferred compensation” under
Section 409A, and the Eligible Employee’s Separation from Service occurs at a
time when the Release could become effective in the Eligible Employee’s taxable
year following the Eligible Employee’s taxable year in which the Eligible
Employee’s Separation from Service occurs, then regardless of when the Release
is returned to the Company and becomes effective, no severance benefits will be
paid any earlier than the first business day of the Eligible Employee’s taxable
year following the taxable year in which the Separation from Service occurs (the
“Next Year Date”). If the Company determines that any severance payments or
benefits provided under the Plan constitute “deferred compensation” under
Section 409A, then except to the extent that severance payments may be delayed
until the Delayed Initial Payment Date pursuant to the preceding paragraph or
the Next Year Date pursuant to the preceding sentence, on the first regular
payroll date following the effective date of an Eligible Employee’s Release, the
Company shall
(1) pay the Eligible Employee a lump sum amount equal to the sum of the
severance benefit payments that the Eligible Employee would otherwise have
received through such payroll date but for the delay in payment related to the
Delayed Initial Payment Date or Next Year Date, as applicable, and (2) commence
paying the balance, if any, of the severance benefits in accordance with the
applicable payment schedule.


5.Definitions. For purposes of this Plan, the following definitions shall apply:


(a)“Affiliate” shall mean each entity, other than the Company, with whom the
Company would be considered a single employer as provided in Treasury
Regulations Section 1.409A- 1(h)(3).


(b)“Base Salary” with respect to any Eligible Employee, shall mean such Eligible
Employee’s annual base salary in effect immediately prior to such Eligible
Employee’s Qualifying Termination.


(c)“Cause” shall be determined as follows: 1) in the case of all Eligible
Employees except the Chief Executive Officer, Cause shall be determined by the
Chief Executive Officer, and 2) in the case of the Chief Executive Officer only,
Cause shall be determined by the Compensation Committee or other a committee
designated by the Board of Directors of the Company (the “Compensation
Committee”), in either case, in the exercise of good faith and reasonable
judgment, and shall mean the occurrence of any of the following:
(i)a demonstrably willful and deliberate act or failure to act by the Eligible
Employee (other than as a result of incapacity due to physical or mental
illness) which is committed in bad faith, without reasonable belief that such
action or inaction is in the best interests of the Company, which causes actual
material financial injury to the Company and which act or inaction is






--------------------------------------------------------------------------------









not remedied within fifteen (15) business days of written notice from the
Company; or
(ii)the Eligible Employee’s conviction by a court of competent jurisdiction of,
or plea of “guilty” or “no contest” to, an act of fraud, embezzlement, theft, or
any other act constituting a felony involving moral turpitude or causing
material harm, financial or otherwise, to the Company; or
(iii)the Eligible Employee’s material breach of a written agreement with the
Company or the Eligible Employee’s material failure to comply with any Company
policy, rule or guideline pertaining to workplace conduct, discrimination or
harassment.


(d)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.


(e)“Disability” means a physical or mental condition that results in a total and
permanent disability to such extent that an employee satisfies the requirements
for Social Security disability benefits, as determined by the Social Security
Administration.


(f)“Executive Officer” means an employee who is designated by the Company’s
Board of Directors as an “officer” (as defined in Rule 16a-1(f) of the U.S.
Securities Exchange Act of 1934, as amended) of the Company for purposes of
Section 16 of the U.S. Securities Exchange Act of 1934.


(g)“Involuntary Retirement” means an Eligible Employee’s Separation from Service
(1) due to termination by Company without Cause and (2) that occurs at or after
the time an Eligible Employee has reached age 55 and 10 years of service with
the Company.


(h)“Qualifying Termination” means an Eligible Employee’s Separation from Service
due to termination by the Company without Cause (including an Involuntary
Retirement) and other than (1) due to the Eligible Employee’s death or
Disability and other than (2) within the 24 months following a Change in
Control. For the avoidance of doubt, an Eligible Employee’s resignation from
employment for any reason (including a Voluntary Retirement) shall not
constitute a Qualifying Termination.


(i)“Section 409A” means Section 409A of the Code and any state law of similar
effect.


(j)“Separation from Service” has the meaning set forth under Treasury
Regulations Section 1.409A-1(h) and without regard to any alternate definition
thereunder).


(k)“Voluntary Retirement” means an Eligible Employee’s Separation from Service
(1) due to resignation by the Eligible Employee and (2) that occurs at or after
the time an Eligible Employee has reached age 55 and 10 years of service with
the Company.


6.Administrative Information.


(a)Plan Name. The full name of the Plan is the Jack in the Box Inc. Severance
Plan for Executive Officers.






--------------------------------------------------------------------------------











(b)Plan Sponsor. The Plan is sponsored by Jack in the Box Inc., 9330 Balboa
Avenue, San Diego, CA 92123.


(c)Type of Plan and Funding. The Plan is a severance plan for the benefit of
Executive Officers. The benefits provided under the Plan are paid from the
Company’s general assets. No fund has been established for the payment of Plan
benefits and no contributions are required under the Plan.


(d)Administration. The Plan shall be administered by the Board of Directors of
the Company (the “Board”) or by the Compensation Committee of the Board (as
applicable, the “Plan Administrator”). The Plan Administrator is authorized to
interpret this Plan, to prescribe and rescind rules and regulations, and to make
all other determinations necessary or advisable for the administration of the
Plan. The rules, interpretations, computations and other actions of the Plan
Administrator shall be binding and conclusive on all persons.


7.Contractual Rights and Legal Remedies.


(a)Contractual Rights to Benefits. Participation in the Plan does not give any
Eligible Employee the right to be retained in the employ of the Company, nor
does it guarantee any right to claim any benefit except as outlined in the Plan.
The Eligible Employee’s employment with the Company is terminable at-will by the
Company or the Eligible Employee and each shall have the right to terminate the
Eligible Employee’s employment with the Company at any time, with or without
Cause, subject to the Company’s obligation to provide severance benefits as
required hereunder.


(b)Arbitration. The Eligible Employee shall have the right and option to elect
(in lieu of litigation) to have any dispute or controversy arising under or in
connection with this Plan settled by arbitration conducted before a panel of
three (3) arbitrators sitting in a location selected by the Eligible Employee
within fifty (50) miles from the location of his or her job with the Company, in
accordance with the rules of the American Arbitration Associations then in
effect. The Eligible Employee’s election to arbitrate, as herein provided, and
the decision of the arbitrators in that proceeding, shall be binding on the
Company and the Eligible Employee.


(c)Unfunded Plan. The Plan is intended to be an unfunded general asset promise
for Executive Officers and, therefore, is intended to be exempt from the
substantive provisions of the Employee Retirement Income Security Act of 1974,
as amended.


(d)Exclusivity of Benefits. Unless specifically provided herein, neither the
provision of this Plan nor the benefits provided hereunder shall reduce any
amounts otherwise payable, or in any way diminish the Eligible Employee’s rights
as an employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans, programs, policies, or practices provided by
the Company, for which the Eligible Employee may qualify, except that the Plan
shall supersede any and all prior Company programs, policies or practices,
written or oral, which may have previously applied governing the payment of the
severance benefits provided for under Section 4 of this Plan.






--------------------------------------------------------------------------------











Vested benefits or other amounts which the Eligible Employee is otherwise
entitled to receive under any plan, policy, practice, or program of the Company
(i.e., including, but not limited to, vested benefits under the Company’s 401(k)
plan and benefits under the Company’s equity incentive plans and award
agreements thereunder), at or subsequent to the Eligible Employee’s date of
Qualifying Termination shall be payable in accordance with such plan, policy,
practice, or program except as expressly modified by this Plan.


(e)Includable Compensation. Severance benefits provided hereunder shall not be
considered “includable compensation” for purposes of determining the Eligible
Employee’s benefits under any other plan or program of the Company.


(f)Tax Withholding. The Company shall withhold from any amounts payable under
this Plan any federal, state, city, foreign or other taxes as legally required
to be withheld.


(g)Applicable Law. To the extent not preempted by the laws of the United States,
the laws of the State of Delaware shall be the controlling law in all matters
relating to this Plan.


8.Plan Amendment or Termination. The Company reserves the right, in its sole and
absolute discretion to amend or terminate, in whole or in part, any or all of
the provisions of the Plan, including an amendment that reduces or eliminates
the benefits hereunder, by action of the Plan Administrator at any time,
provided that any amendment or termination of the Plan will not be effective as
to a particular Participant without the written consent of such individual
unless the Plan Administrator provides written notice of such amendment or
termination to such Participant at least one year prior to its effectiveness.






--------------------------------------------------------------------------------











Exhibit A – To Severance Plan




SEPARATION AND RELEASE AGREEMENT For EXECUTIVE OFFICERS




I, [NAME], whose address is [ADDRESS], understand that my employment with Jack
in the Box Inc. and/or any past or present subsidiary, affiliate, predecessor,
or successor, (Collectively referred to herein as “Company”) will terminate
[DATE] (“Termination Date”). This Separation and Release Agreement (“Agreement”)
is entered into in connection with my termination.




Company Offer. Although the Company has no obligation to do so, if I: (i)
fulfill the Requirements to Accept Offer; and (ii) comply with all of my legal
and contractual obligations to the Company, then the Company will provide me
with the following severance benefit (the “Severance Benefit”):




(a)Severance Payment. The Company will pay me, as severance, the amount of
[$AMOUNT] (less required payroll deductions and any other offsets for money I
owe the Company) which represents the lump sum severance payment and COBRA
Payment pursuant to Section 3(a) and 3(c) of the Company’s Severance Plan for
Executive Officers (“Separation Payment”). This Separation Payment is in
addition to wages or other amounts earned as of the Termination date, and I am
entitled to those amounts regardless of whether or not I sign this Agreement.


The Separation Payment will be paid to me as consideration for my settlement,
release, and discharge of any and all known or unknown claims as described
below. In order to receive this Separation Payment, the Requirements to Accept
Offer described below must be fulfilled and I must otherwise comply with all of
my legal and contractual obligations to the Company.




Annual Incentive Payment. If I am not eligible to receive an annual incentive
payment under the terms of the Company’s Performance Incentive Program (because
I am not retirement eligible under that program), I will remain eligible to
receive a prorated lump sum cash payment under the Company’s Performance
Incentive Program as described in Section 3(b) of the Company’s Severance Plan
for Executive Officers (the “Prorated Annual Incentive Payment”). I understand
that no Prorated Annual Incentive Payment is guaranteed, and will be calculated
and determined by the Company based on fiscal year performance achievement
against the applicable performance goals and methodology set forth in the
Performance Incentive Payment. The Prorated Annual Incentive Payment, if any,
will be made after the end of the fiscal year in which my termination occurs.






--------------------------------------------------------------------------------













If the Requirements to Accept Offer are not fulfilled, the Company Offer
automatically terminates.




Requirements to Accept Offer. In order to accept the Company Offer I must:






(a)sign this Agreement and return it to the Company by either:






(i)hand-delivering the Agreement to the Company’s Chief Human Resources Officer,
9330 Balboa Avenue, San Diego, CA 92123 no later than close of business on
[Date]; or




(ii)mailing or sending the Agreement by overnight service such as Federal
Express to: Chief Human Resources Officer, 9330 Balboa Ave., San Diego, CA
92123. If mailed, the envelope must be postmarked no later than [Date] and must
be received within a reasonable time thereafter. If overnighted, it must be
received no later than [Date].


(iii)faxing the Agreement to the Chief Human Resources Officer at 858-694-1570
no later than [Date]; or


(iv)sending the Agreement via Electronic Mail (email) to the Chief Human
Resources Officer at [Name]@jackinthebox.com no later than [Date].


(b)not revoke this Agreement during the seven (7) day Revocation Period.






Time When Payment Will Be Made. If I fulfill the Requirements to Accept Offer
described above,
(i)the Separation Payment will be issued to me in a one-time, lump-sum payment
(via direct deposit or a mailed check, according to my previously designated
preferences) within ten (10) days after the Revocation Period has expired or
Termination Date, whichever is later and (ii) any Prorated Annual Incentive
Payment to which I become entitled will be paid to me in a one-time, lump-sum
payment (via direct deposit or a mailed check, according to my previously
designated preferences) following the end of the fiscal year in which my
Termination Date occurs and in no event prior to the date the Revocation Period
has expired.




Release of Claims. By signing and returning this Agreement to the Company, I
hereby generally and completely settle, release and discharge any and all claims
of every type, known or unknown, which I have or may have against the Company,
and its shareholders, directors, officers,






--------------------------------------------------------------------------------









employees and representatives, whether known or unknown, that arise out of or
are in any way related to events, acts, conduct, or omissions occurring prior to
or on the date I sign this Agreement. This is a general release of all claims
and includes, without limitation, all claims related to my employment with the
Company or the termination of that employment, and all claims arising under any
Federal, State, or local laws or regulations pertaining to employment, including
discrimination on the basis of sex, pregnancy, race, color, marital status,
religion, creed, national origin, age, disability, medical condition, or mental
condition status or any status protected by any other anti-discrimination laws,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Family Medical Leave Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and the California Fair Employment and Housing
Act, and the California Family Rights Act, whether such claim be based on an
action filed by me or by a governmental agency.




Waiver of Notice Requirements under State and Federal WARN Act. By signing and
returning this Agreement to the Company and in further consideration of receipt
of my Separation Package, I agree and understand that I am waiving my right to
bring any and all claims which I have or may have relating to the minimum
advanced notice requirements as set forth under the Federal or State WARN Act. I
also understand and agree that I am waiving my right to receive pay in lieu of
notice under the WARN Act.




Unknown Claims. This section shall be governed by California law. I understand
that I may have claims of which I may be unaware or unsuspecting which I am
giving up by signing this Agreement. I also expressly waive all rights I might
have under Section 1542 of the Civil Code of California which reads as follows:




1542. Certain claims not affected by general release. A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release, which if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.




Waiver of Age Discrimination Claims. I received this Agreement on [Date] and
have been given a [#] day waiting period to consider whether to sign it. I
understand that even if I sign and return this Agreement, I can still revoke
this Agreement within seven (7) days after it is returned to the Company (the
“Revocation Period”) and this Agreement will not become effective or enforceable
until the Revocation Period has expired (such date, the “Effective Date”).


I understand and agree that I:




1.Have carefully read and fully understands all of the provisions of this
Agreement;
2.Am, through this Agreement, releasing the Company from any and all claims I
may have






--------------------------------------------------------------------------------









against it to date under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621, et seq.);
3.Knowingly and voluntarily agree to all of the terms set forth in this
Agreement;
4.Knowingly and voluntarily intend to be legally bound by the same;
5.Was advised and hereby am advised in writing to consider the terms of this
Agreement and consult with an attorney of my choice prior to executing this
Agreement; and,
6.Understand that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. §621, et seq.) that may arise after the date this
Agreement is executed are not waived.
7.[Have been provided with the ADEA disclosure information (under 29 U.S.C. §
626(f)(1)(H)), attached hereto as Exhibit 1.]


Claims Not Affected. This is a general release of all claims, and excludes only
(i) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party or under
applicable law; (ii) any claims which I may have by reason of any Social
Security, Worker’s Compensation, or Unemployment laws, or any benefits earned
during my employment which may be payable to me now or in the future under any
of the Benefit and/or Welfare Programs of the Company; (iii) any other rights
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement.




Advice to Consult With Attorney. I have been (i) advised in writing to consult
with an attorney, and (ii) given [#] days to thoroughly review and discuss all
aspects of this Agreement with my attorney before signing this Agreement and I
have thoroughly discussed, or in the alternative have freely elected to waive
any further opportunity to discuss, this Agreement with my attorney.




Agreement Knowingly and Voluntarily Executed. I freely and voluntarily entered
into this Agreement on my own behalf, in the exercise of my own free act, deed
and will, and without any duress or coercion. I understand that in executing
this Agreement, it becomes final and conclusive.




Confidentiality. I agree that the terms and conditions of this Release shall
remain confidential as between the Company and me and shall not be disclosed to
any other person except as provided by law or to my attorney, spouse or
significant other, accountant and/or financial advisor. I also agree that during
my employment I may have had access to confidential information and trade
secrets concerning products, business plans, marketing strategies and other
Company information and that I shall keep these matters completely confidential.
I understand that nothing in this Agreement prohibits me from disclosing facts
or information that I have the right to disclose under state or federal law,
including any facts relating to a claim for sexual harassment or discrimination
based on sex.




Continuing Obligations; Non-Disparagement and Non-Solicitation. I acknowledge
and






--------------------------------------------------------------------------------









agree that I remain bound by any previous confidentiality, assignment of
intellectual property, and restrictive covenant agreements between me and the
Company, and will abide by those continuing obligations. I also agree: (a) not
to disparage the Company, its officers, directors, employees, shareholders, and
agents, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation; provided that I may respond accurately and
fully to any question, inquiry or request for information when required by legal
process, but agree to provide the Company with notice of any such inquiry or
request for information within two weeks of such request; and (b) for a period
of one year following my last day of employment with the Company, not to solicit
(directly or indirectly) any employee of the Company to terminate his or her
employment relationship with the Company in order to become an employee or
consultant to or for any other person or entity..




Notice of Rights Pursuant to Section 7 of the Defend Trade Secrets Act (DTSA).
Notwithstanding any provisions in this agreement or the Company policy
applicable to the unauthorized use or disclosure of trade secrets, I am hereby
notified that, pursuant to Section 7 of the DTSA, I cannot be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law. I also may not be held so liable for such disclosures made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, individuals who file a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.




Reporting to Governmental Agencies. Nothing in this Agreement prevents me from
filing a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). I
understand this Agreement does not limit my ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.




No Admission of Wrongdoing by the Company. The Company expressly denies any
violation of any federal, state or local law. Accordingly, while this Agreement
resolves all issues referred to in this Agreement, it is not, and shall not be
construed as, an admission by the Company of any violation of any federal, state
or local law, or of any liability whatsoever. I am unaware of any claims against
(or wrongdoing by) the Company.






--------------------------------------------------------------------------------













General Provisions. This Agreement, including its Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between me and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both me and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both me and the Company, and inure to the benefit of
both me and the Company, their heirs, successors and assigns. The Company may
freely assign this Agreement, without my prior written consent. I may not assign
any of my duties hereunder, and I may only assign any of my rights hereunder
with the written consent of the Company. If any provision of this Agreement is
held to be contrary to applicable law, it shall be modified or disregarded as
necessary and the remainder of the Agreement will remain in full force and
effect. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California
without regard to conflict of laws principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach. A facsimile, copy or electronic mail (scanned
PDF) of this Agreement shall be deemed an original.


I have read and understand all of the provisions of this Agreement and I
voluntarily enter into this Agreement by signing it on     , [Year].










image_02.jpg [image_02.jpg]image_11.jpg [image_11.jpg]


Witness Signature    [NAME]

